          Case 2:19-cv-00876-TLN-AC Document 4 Filed 08/05/19 Page 1 of 3


 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
     Attorneys for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11   KYLE JOHNSON, individually and on           Case No. 2:19-cv-00876-TLN-AC
     behalf of all others similarly situated,    Judge: Hon. Troy L. Nunley
12
                  Plaintiff,
13
                                                 PLAINTIFF’S NOTICE OF
                  v.                             DISMISSAL WITH PREJUDICE
14
                                                 PURSUANT TO FEDERAL RULE OF
     BUTCHERBOX, LLC, a Massachusetts            CIVIL PROCEDURE 41(A)(1)(A)(I)
15   limited liability company; and DOES 1-10,
     inclusive,
16
                  Defendants.
17

18

19

20

21

22

23

24

25

26

27

28


                                  NOTICE OF VOLUNTARY DISMISSAL
          Case 2:19-cv-00876-TLN-AC Document 4 Filed 08/05/19 Page 2 of 3


 1         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Kyle
 2   Johnson dismisses with prejudice this action against Butcherbox, LLC. Defendant has
 3   not yet filed or served a response to Plaintiff’s Complaint.
 4

 5
     Dated: August 5, 2019                  PACIFIC TRIAL ATTORNEYS

 6
                                            By: /s/ Scott J. Ferrell
 7                                                 Scott J. Ferrell
                                                   Attorney for Plaintiff
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               -1-
                                  NOTICE OF VOLUNTARY DISMISSAL
          Case 2:19-cv-00876-TLN-AC Document 4 Filed 08/05/19 Page 3 of 3


 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on August 5, 2019, I electronically filed the foregoing
 3   PLAINTIFF’S NOTICE OF DISMISSAL WITH PREJUDICE PURSUANT TO
 4   FEDERAL RULE OF CIVIL PROCEDURE 41(A)(1)(A)(I) with the Clerk of the
 5   Court using the CM/ECF system which will send notification of such filing via electronic
 6   mail to all counsel of record.
 7

 8
                                                     /s/ Scott J. Ferrell Esq.
                                                       Scott J. Ferrell, Esq.
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -1-
                                      CERTIFICATE OF SERVICE
